 

Exhibit 10.6

 



SEVION THERAPEUTICS, Inc.

 

Consulting Agreement

 

This Consulting Agreement (this “Agreement”) is entered into as of January 9,
2015 (the “Effective Date”), by and between Sevion Therapeutics, Inc., or
successor thereof (the “Company”), and The David Stephen Group LLC, a limited
liability company with a primary address as set forth on the signature page
hereto (“Consultant”).

 

WHEREAS, the Company wishes to obtain the services of Consultant for certain
purposes, and Consultant wishes to provide such services, all subject to the
terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and intending to be legally bound, the Company and Consultant hereby agree as
follows:

 

1.            Services to be Provided. During the term of this Agreement, David
Rector, a principal of Consultant, shall serve as the Company’s interim
President and Chief Executive Officer (the “Services”). Consultant acknowledges
that the obligations of Consultant shall also apply to Mr. Rector, as
applicable.

 

2.            Term. The initial term of this Agreement shall begin on the
Effective Date and shall continue for a period ending twelve (12) months from
the Effective Date, unless terminated prior thereto pursuant to paragraph 7.
This Agreement may be renewed upon mutual agreement of the parties in writing.

 

3.            Compensation; No Benefits.

 

(a)          As compensation for Consultant’s performance of the Services to be
performed pursuant to this Agreement, the Company shall pay Consultant $10,000
per month, payable by the Company within five (5) business days of the first
(1st) business day of each month.

 

(b)          Consultant is not an employee of the Company and will not be
entitled to participate in or receive any benefit or right as a Company employee
under any Company employee benefit and pension plans, including, without
limitation, employee insurance, pension, savings and security plans, as a result
of entering into this Agreement. Consultant is responsible for all income taxes,
employment taxes and workers’ compensation insurance associated with the
compensation received under this Agreement and agrees that the Company will not
withhold or pay any of the foregoing in connection with Consultant’s services to
the Company hereunder.

 

4.            Independent Contractor; Performance.

 

(a)          Independent Contractor Status. For purposes of this Agreement and
all Services to be provided hereunder, Consultant shall not be considered a
partner, co-venturer, agent, employee or representative of the Company, but
shall remain in all respects an independent contractor, and neither party shall
have any right or authority to make or undertake any promise, warranty or
representation, to execute any contract, or otherwise to assume any obligation
or responsibility in the name of or on behalf of the other party.

 

1

 

 

(b)          Performance Warranties. Consultant will perform all Services in a
professional manner, consistent with industry standards. Consultant warrants
that each work product that is produced as a result of Consultant’s performance
of the Services, in whatever medium, shall be free from defects of material and
workmanship under normal use and shall function properly and in conformity with
the applicable specifications for such work product, as agreed upon by
Consultant and the Company, and shall continue to be free from such defects and
to so function during the one (1) year period beginning on the date that such
work product is accepted by the Company. If during such warranty period any
defect of material or workmanship arises or manifests itself in such work
product or such work product fails to function properly and in conformity with
the applicable specifications therefor, the Company will notify Consultant in
writing of such defect or failure. Promptly upon Consultant’s receipt of any
such notice, Consultant shall correct such defect or failure at Consultant’s
sole cost and expense.

 

(c)          Survival. The provisions of this paragraph 4 shall survive the
expiration or earlier termination of this Agreement.

 

5.            Confidentiality.

 

(a)          Company Information. Consultant agrees at all times during the term
of this Agreement and thereafter to hold in strictest confidence, and not to
use, except in connection with Consultant’s performance of the Services, and not
to disclose to any person or entity without written authorization of the
Chairman of the Board of Directors of the Company, any Confidential Information
of the Company. As used herein, “Confidential Information” means any Company
proprietary or confidential information, technical data, trade secrets or
know-how, including, but not limited to, research, product plans, products,
services, customer lists and customers, markets, software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
marketing, distribution and sales methods and systems, sales and profit figures,
and financial and other business information disclosed to Consultant by the
Company, either directly or indirectly, in writing, orally or by drawings or
inspection of documents or other tangible property. However, Confidential
Information does not include any information: (i) which was lawfully in the
possession of Consultant without any obligation of confidentiality prior to
receiving such information from the Company; (ii) which is obtained by
Consultant from a source that is not prohibited from disclosing the information
to Consultant by an obligation of confidentiality; (iii) which is or becomes
generally available to the public other than as a result of a disclosure by
Consultant or its agents; or (iv) which is developed independently by Consultant
without use of the Confidential Information or reference thereto. In the event
that Consultant is ordered to disclose Confidential Information pursuant to a
judicial or governmental request or an order or in a judicial or governmental
proceeding (“Required Disclosure”), Consultant shall: (i) immediately notify the
Company; (ii) take reasonable steps to assist the Company in contesting such
Required Disclosure or otherwise protecting the Company’s rights; and (iii) only
disclose that portion of the Confidential Information specifically required to
be disclosed pursuant to such Required Disclosure.

 

(b)          Consultant-Restricted Information. Consultant agrees that during
the term of this Agreement Consultant will not improperly use or disclose any
proprietary or confidential information or trade secrets of any person or entity
with whom Consultant has an agreement or duty to keep such information or
secrets confidential.

 

2

 

 

(c)          Third-Party Information. Consultant recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees at all times during the term of this Agreement and
thereafter to hold such information in strict confidence, and not to use such
information, except in connection with Consultant’s performance of the Services
and as is consistent with the Company’s agreement with such third party, and not
to disclose such information to any person or entity without written
authorization.

 

(d)          Survival. The provisions of this paragraph 5 shall survive the
expiration or termination of this Agreement.

 

6.            Ownership of Results.

 

(a)          Assignment of Inventions. Consultant agrees that Consultant will
promptly make full written disclosure to the Company, will hold in trust for the
sole right and benefit of the Company, and hereby assigns, transfers, and
conveys to the Company, or its designee, all of Consultant’s worldwide right,
title, and interest in and to any and all inventions, original works of
authorship, findings, conclusions, data, discoveries, developments, concepts,
improvements, trade secrets, techniques, processes and know-how, whether or not
patentable or registrable under copyright or similar laws, that Consultant may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, in the performance of the
Services or that result, to any extent, from use of the Company’s premises or
property (collectively, the “Inventions”), including any and all intellectual
property rights inherent in the Inventions and appurtenant thereto including,
without limitation, all patent rights, copyrights, trademarks, know-how and
trade secrets (collectively, “Intellectual Property Rights”). Consultant further
acknowledges and agrees that all original works of authorship that are made by
Consultant (solely or jointly with others) in the performance of the Services
and that are protectable by copyright are “works made for hire” as that term is
defined in the United States Copyright Act. However, to the extent that any such
work may not, by operation of any applicable law, be a work made for hire,
Consultant hereby assigns, transfers, and conveys to the Company all of its
worldwide right, title, and interest in and to such work, including all
Intellectual Property Rights therein and appurtenant thereto.

 

3

 

 

(b)          Further Assurances. Upon the request and at the expense of the
Company, Consultant shall execute and deliver any and all instruments and
documents and take such other acts as may be necessary or desirable to document
the assignment and transfer described in paragraph 6(a) or to enable the Company
to secure its rights in the Inventions and any patents, trademarks, copyrights
or other Intellectual Property Rights relating thereto in any and all
jurisdictions, or to apply for, prosecute, and enforce patents, trademark
registrations, copyrights or other Intellectual Property Rights in any and all
jurisdictions with respect to any Inventions, or to obtain any extension,
validation, reissue, continuance or renewal of any such Intellectual Property
Rights. Without limiting the foregoing, Consultant shall disclose to the Company
all pertinent information and data with respect thereto and shall execute all
applications, specifications, oaths, and all other instruments that the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company the sole and exclusive right, title, and
interest in and to such Inventions, and any patents, copyrights, trademarks or
other Intellectual Property Rights relating thereto. Consultant further agrees
that Consultant’s obligation to execute or cause to be executed, when it is in
Consultant’s power to do so, any such instruments or papers shall continue after
the termination of this Agreement. If the Company is unable for any reason to
secure Consultant’s signature to apply for or to pursue any application for any
United States or foreign patent, trademark, copyright or other registration
covering Inventions assigned to the Company, then Consultant hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Consultant’s agent and attorney-in-fact to act for Consultant, and on
Consultant’s behalf and stead to execute and file any such applications, and to
do all other lawfully permitted acts to further the prosecution and issuance of
letters patent or trademark, copyright or other registrations thereon with the
same legal force and effect as if executed by Consultant.

 

(c)          Survival. The provisions of this paragraph 6 shall survive the
expiration or earlier termination of this Agreement.

 

7.            Termination. Notwithstanding the provisions of paragraph 2, the
Company may terminate the term of this Agreement: (i) for any reason whatsoever
upon ten (10) calendar days’ prior written notice to Consultant; or (ii) five
(5) calendar days following written notice to Consultant that the Services are
being performed in an unsatisfactory manner, if the Services remain
unsatisfactory after such five (5) calendar day period. In the event of any
termination of this Agreement, the Company shall be responsible for prompt
payment of any portion of the compensation owed to Consultant under paragraph 3
for any Services rendered prior to the effective date of such termination.
Within five (5) calendar days after any termination of this Agreement,
Consultant shall deliver to the Company all work product resulting from the
performance of the Services.

 

8.            No Conflicting Agreements; Nonexclusive Engagement.

 

(a)          Consultant represents that Consultant is not a party to any
existing agreement that would prevent Consultant from entering into and
performing this Agreement. Consultant will not enter into any other agreement
that is in conflict with Consultant’s obligations under this Agreement. Subject
to the foregoing, Consultant may from time to time act as a consultant to,
perform professional services for, or enter into agreements similar to this
Agreement with other persons or entities without the necessity of obtaining
approval from the Company.

 

(b)          The Company may from time to time: (i) engage other persons and
entities to act as consultants to the Company and perform services for the
Company, including services that are similar to the Services; and (ii) enter
into agreements similar to this Agreement with other persons or entities, in all
cases without the necessity of obtaining approval from Consultant.

 

4

 

 

9.            Return of Company Property. Promptly upon the expiration or
earlier termination of this Agreement, and earlier if requested by the Company
in writing at any time, Consultant shall, at Consultant’s election, either
destroy or deliver to the Company (and will not keep in Consultant’s possession
or deliver to anyone else) all Confidential Information of the Company and all
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, computer
software, other documents or property, or reproductions of any aforementioned
items developed by Consultant as part of or in connection with the Services or
otherwise belonging to the Company. Consultant shall not remove any Company
property from the Company’s premises without written authorization from the
Company.

 

10.          Solicitation of Employees. Consultant agrees that during the term
of this Agreement and for the twelve (12) month period thereafter, Consultant
shall not for any reason, either directly or indirectly, on Consultant’s own
behalf or in the service or on behalf of others, solicit, recruit or attempt to
persuade any person to terminate such person’s employment with the Company,
whether or not such person is a full-time employee or whether or not such
employment is pursuant to a written agreement or is at will. Notwithstanding the
foregoing, Consultant shall not be precluded from hiring any person: (i) who
responds to any general solicitation or advertisement; (ii) who contacts
Consultant on his or her own initiative without any direct or indirect
solicitation or encouragement from Consultant, other than any general
solicitation or advertisement; (iii) whose employment with the Company is
terminated by the Company; or (iv) with whom the Consultant has not had any
contact in connection with performance of the Services.

 

11.          Arbitration and Equitable Relief.

 

(a)          Arbitration. Except as provided in paragraph 11(b), Consultant and
the Company agree that any dispute or controversy arising out of or relating to
any interpretation, construction, performance or breach of this Agreement shall
be settled by arbitration to be held in New York, New York, before a single
arbitrator and in accordance with the Commercial Arbitration Rules then in
effect of the American Arbitration Association. Each party irrevocably and
unconditionally consents to the jurisdiction of any such proceeding and waives
any objection that it may have to personal jurisdiction or the laying of venue
of any such proceeding. The parties will cooperate with each other in causing
the arbitration to be held in as efficient and expeditious a manner as
practicable. If the parties are unable to appoint a mutually acceptable
arbitrator within thirty (30) calendar days after a party gives written notice
to the other requesting resolution of a dispute in accordance with the
provisions of this paragraph 11(a), the American Arbitration Association shall
appoint the arbitrator in accordance with such Commercial Arbitration Rules. The
arbitrator may grant injunctions or other relief in such dispute or controversy.
The decision of the arbitrator shall be final, conclusive and binding on the
parties to the arbitration. Judgment may be entered on the arbitrator’s decision
in any court having jurisdiction. The Company and Consultant shall each pay
one-half of the costs and expenses of such arbitration, and each party shall
separately pay the fees and expenses of its own counsel. Nothing herein shall
prevent the parties from settling any dispute by mutual agreement at any time.

 

5

 

 

(b)          Equitable Remedies. Consultant agrees that it would be impossible
or inadequate to measure and calculate the Company’s damages from any breach of
the covenants set forth in paragraphs 5, 6, 9 and 10 of this Agreement.
Accordingly, Consultant and the Company agree that if Consultant breaches or is
accused of breaching any of such covenants, the Company will have available, in
addition to any other right or remedy available, the right to seek an injunction
from a court of competent jurisdiction restraining such breach or threatened
breach and to order specific performance of any such provision of this
Agreement, and Consultant will have available the right to seek declaratory
relief from a court of competent jurisdiction regarding such alleged breach or
threatened breach. Consultant further agrees that no bond or other security
shall be required in obtaining such equitable relief and Consultant hereby
consents to the issuance of such injunction and to the ordering of such specific
performance.

 

12.          Entire Agreement; Amendment and Assignment. This Agreement is the
sole agreement between Consultant and the Company with respect to the Services
to be performed hereunder and supersedes all prior agreements and understandings
with respect thereto, whether oral or written. No modification to any provision
of this Agreement shall be binding unless in writing and signed by both
Consultant and the Company. No waiver of any rights under this Agreement will be
effective unless in writing signed by the party to be charged. All of the terms
and provisions of this Agreement shall be binding upon and inure to the benefit
of and be enforceable by the respective heirs, executors, administrators, legal
representatives, successors, and assigns of the parties hereto, except that the
duties and responsibilities of Consultant hereunder are of a personal nature and
shall not be assignable or delegable in whole or in part by Consultant.

 

13.          Governing Law. This Agreement shall be governed by and interpreted
in accordance with the laws of California, without giving effect to any conflict
of laws provisions.

 

14.          Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand-delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

 

If to the Company, to:

 

Sevion Therapeutics, Inc.

4045 Sorrento Valley Blvd.

San Diego, CA 92121

Attention: Harlan W. Waksal, M.D., Chairman of the Board

 

If to Consultant, to Consultant’s address specified on the signature page
hereto.

 

or to such other names or addresses as the Company or Consultant, as the case
may be, shall designate by notice to the other entitled to receive notice in the
manner specified in this paragraph.

 

6

 

 

15.          Counterparts. This Agreement shall become binding when any one or
more counterparts hereof, individually or taken together, shall bear the
signatures of Consultant and the Company. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same instrument.

 

16.          Severability. If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement that can be given
effect without such invalid or unenforceable provision or application in any
other jurisdiction.

 

17.          Tax Identification Number. Consultant certifies that Consultant’s
tax identification number is set forth on the signature page hereto. Consultant
acknowledges that the Company will rely upon the foregoing certification in
filing certain documents and instruments required by law in connection with this
Agreement, including, without limitation, Form 1099 under the Internal Revenue
Code of 1986, as amended, or any successor form.

 

[Signature Page Follows]

 

7

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement as of the date first above written.

 

  COMPANY:       SEVION THERAPEUTICS, INC.         By: /s/ Harlan Waksal, M.D.  
Name: Harlan Waksal, M.D.   Title: Chairman of the Board

 

  CONSULTANT:       THE DAVID STEPHEN GROUP LLC       By: /s/ David Rector    
(signature)   Name: David Rector   Title: Principal   Address:                  
        Email:           Phone:  

 

  Tax Identification Number:  

 

[Signature Page To Consulting Agreement]

 

 



 

